The opinion of the court was delivered by
Dixon, J.
Immediately after the passage of the resolution of March 22d, 1892, considered in Markley v: The Borough-of Cape May Point, the council of the borough appointed the-relator to fill the alleged vacancy in the office of borough collector, and he now asks for a mandamus- directing the respondent to deliver to him the official money and property.
*108As we have adjudged the resolution to be illegal, it follows that the respondent was still lawfully entitled to the office, =and the appointment of the relator was invalid. Of course, •therefore, the mandamus cannot be allowed.